Citation Nr: 1633848	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by trembling of the hands, to include as being secondary to chemical dioxin exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, and from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2012 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Detroit, Michigan.

The Veteran requested a hearing before the Board via his October 2012 Form 9, Substantive Appeal.  Said hearing was scheduled for September 2014 but that same month, the Veteran cancelled his hearing.  Therefore, his request for a hearing is considered withdrawn, and this matter is ready for Veteran review.  

Upon review of the Veteran's claim, the Board remanded the claim in January 2015 for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

The Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  Exposure to herbicides is presumed.  

3.  The Veteran's service medical records do not show complaints of or treatment for any type of tremors or shaking.

4.  A VA doctor has concluded that the Veteran's tremors of the hands are not related to nor were they caused by his military service or his exposure to herbicides while in service.   


CONCLUSION OF LAW

Service connection for tremors or shaking of the hands, to include as being secondary to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a tremor disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).


The Veteran was provided with a duty to assist type letter in April 2011 and then the RO provided additional information after the Veteran appealed his claim.  The Veteran has been informed of the VA's duty to notify and assist the Veteran.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA have been satisfied.

Following notice to the Veteran, VA has also secured all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available and identified post-service medical records as well as a VA medical opinion.  

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations - Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has asserted that he was exposed to dioxin-based chemical herbicides while he was stationed in Vietnam.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  

Notwithstanding the foregoing the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

III.  Facts and Discussion

The Veteran contends that his tremors are the result of his military service or, alternatively, secondary to his exposure to chemical dioxins.  The Veteran's service records show that he served in Vietnam from 30 June 1969 to 22 April 1970.  As such, exposure to chemical dioxins is conceded and 38 C.F.R. §§ 3.307 and 3.309 apply.  

A review of the Veteran's service medical treatment records does not show any complaints, treatment, or findings involving trembling or tremors of any extremities.  There is no medical or lay evidence showing that the Veteran experienced tremors of any of his extremities within one year of either one of his discharges (1970 and 1979) from the two branches of service.  

Many years after the Veteran was discharged from service in 1979, the Veteran went to his local VA health care facility and complained of tremors in his hands.  This occurred in February 2010.  Those same records also noted that the Veteran had hypothyroidism and that the Veteran's "TSH" was adequate.  As such, it was reported that he might be able to discontinue his thyroid medication, which might, in turn, reduce his tremors.  

In May 2011, a VA general examination reported that the Veteran was suffering from tremors of the right hand.  The etiology of the tremors was not provided.  Nearly one year later, a VA neurology consultation record reflects that the Veteran began noticing his tremors in 2000 or 2001.  The consultation was accomplished in April 2012.  The examiner indicated that the Veteran has an "essential tremor", that the Veteran did not have Parkinson's disease, and that his hypothyroidism was not the cause of the tremors.  

In conjunction with the Veteran's claim for benefits, the Veteran underwent a VA neurological examination in September 2012.  The examiner diagnosed the Veteran as having an "essential tremor".  When questioned, the Veteran told the examiner that he did not have a tremor when he left Vietnam and that he did not develop a tremor until calendar year 2000.  The examiner was asked to express an opinion as to whether any tremor disability was caused by or the result of the Veteran's service-connected posttraumatic stress disorder (PTSD) or the medications he took for his PTSD.  The examiner concluded that the tremors were not related to PTSD or the medications.  The examiner further hypothesized that the tremors were probably related to age and the number of individuals who have tremors increases if other people in the individual's family also had tremors.  

As a result of the Board's Remand of January 2015, the Veteran's claim was reviewed by the medical professional who had examined the Veteran in September 2012.  The examiner provided the following additional information:

	. . . Veteran's essential tremors or intention tremors are not related to military service, including but certainly not limited to herbicide exposure.  Rationale:  Essential tremors, intention tremors are not a presumptive diagnosis of Agent Orange exposure.  Current medical literature evidences essential tremor is the most common neurologic disorder that causes postural or ation[sic] tremor, with an estimated prevalence worldwide of up to 5% of the population.  The incidence of essential tremor increases with age . . . There is no medical nexus establishing causality between Veteran's tremors and military service as evidenced above.  EMG evidences, normal exam of bilateral upper extremities without electrodiagnostic evidence of peripheral neuropathy, pjlexopathy[sic] or radiculopathy.  Full consideration of all pertinent and available medical facts is rendered.  

There is no other medical evidence of record that either etiologically links the current tremor disorder with the Veteran's service or his exposure to chemical dioxins, or refutes the same hypothesis.  

The Board acknowledges that the Veteran now suffers from essential tremors. However, there is no evidence of record suggesting that the Veteran was beginning to experience manifestations of tremors while he was on active duty or within one year of either one of his discharges.  In other words, the service medical treatment records and the records shortly thereafter are silent for any complaints or findings involving tremors.  This is supported by the Veteran's own reported history of the tremors not commencing until many years after his military service.

As previously indicated, the Veteran has suggested that his tremors may be due to or the result of his service-connected PTSD, the medications he takes, or due to or the result of his exposure to chemical dioxins.  The RO and the Board both recognize that the Veteran served in Vietnam.  However, essential tremors are not a disability, disorder, or disease that has been specified at 38 C.F.R. § 3.309 (2015).  Therefore, the chemical dioxin presumptive provisions of 38 C.F.R. Sections 3.307(a)(7) and 3.309(e) (2015) do not apply.  
As noted, the only medical opinions of record were provided by a VA examiner.  In those opinions, the examiner, a medical doctor, concluded that the Veteran's essential tremors were not caused by his military service, his service-connected PTSD, his exposure to chemical dioxins, or to any medications he may be taking.  Instead, the examiner, on two different occasions, attributed the Veteran's tremors to age and genetics.  These opinions were not equivocal or speculative.  The examination reports clearly discussed the issue now before the Board.  The medical examiner was thorough in his review of all of the medical evidence of record and clearly explained the sequence of lack of medical causation in his opinions.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.

With respect to the Veteran's claim and the statements made by him concerning the etiology of his current disorder, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the Veteran's conclusions.  The Board finds that the generalized statements provided by the Veteran are too general and vague in nature to provide, alone, the necessary evidence to show that the Veteran now has a disability that resulted from his active service or a service-connected disorder or that the disorder was the result of his exposure to chemical dioxins while in Vietnam.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA examiner.  

As to the Veteran's assertions, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.
The Board does not doubt the sincerity of the Veteran when he reported his beliefs that his tremors were caused by his military service or his exposure to chemical dioxins or secondary to a service-connected disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  Without the medical expertise, the Veteran can competently attest to simple medical observations and symptomatology.  However, his testimony or lay assertions with respect to complex medical opinions such as the etiology of his tremors could not be considered to be competent for service connection purposes.

Hence, based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with tremors, the weight of the medical evidence is against a finding that this disorder is related to his military service, a service-connected disorder, or secondary to various medications, or was caused by his exposure to herbicides.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tremors of the hands is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


